Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08/02/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,903,625 (McLaurin et al) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 33-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 33, the prior art of record fails to teach or suggest, an intermediate device structure comprising: a gallium and nitrogen containing substrate having a surface region; an epitaxial material overlying the surface region, the epitaxial material comprising a release material, an active region comprising at least one quantum well layer, and an interface region overlying the active region; a plurality of dies each comprising the epitaxial material such that each pair of adjacent dies is separated by a first pitch, wherein a lateral width of a release region formed by the release material in each die is narrower than a lateral width of immediately adjacent layers above and below the release region to provide undercut regions bounding each side of the release region; and a carrier substrate having a plurality of bonding material regions thereon such that each pair of adjacent bonding material regions is separated by a second pitch; wherein the interface region associated with each of the plurality of dies is bonded to corresponding bonding material regions on the carrier substrate to provide bonded dies; and wherein the release material of the bonded dies is configured to release the bonded dies from the gallium and nitrogen containing substrate such that at least a pair of adjacent transferred dies is configured with the second pitch on the carrier substrate that is different from the first pitch.
Claims 34-42 are allowed as being directly or indirectly dependent of the allowed independent base claim 33.

With respect to claim 43, the prior art of record fails to teach or suggest, an intermediate device structure comprising: a gallium and nitrogen containing substrate having a surface region; an epitaxial material overlying the surface region, the epitaxial material comprising a release material, an active region comprising at least one quantum well layer, a first transparent conductive oxide material, and an interface region overlying the active region; a plurality of dies each comprising the epitaxial material such that each pair of adjacent dies is separated by a first pitch; and a carrier substrate having a plurality of bonding material regions thereon such that each pair of adjacent bonding material regions is separated by a second pitch; wherein the interface region associated with each of the plurality of dies is bonded to corresponding bonding material regions on the carrier substrate to provide bonded dies; and wherein the release material of the bonded dies is configured to release the bonded dies from the gallium and nitrogen containing substrate such that at least a pair of adjacent transferred dies is configured with the second pitch on the carrier substrate that is different from the first pitch.
Claims 44-50 are allowed as being directly or indirectly dependent of the allowed independent base claim 43.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894